SECOND DIVISION
                            MILLER, P. J.,
         MERCIER, J., and SENIOR APPELLATE JUDGE PHIPPS

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                   February 25, 2021



In the Court of Appeals of Georgia
 A20A1761. BELL v. THE STATE.

      MILLER, Presiding Judge.

      A Rockdale County jury found Letron Bell guilty of two counts of voluntary

manslaughter, one count of aggravated assault, one count of aggravated assault on a

public safety officer, and two counts of possession of a firearm during the

commission of a crime, and the trial court sentenced Bell to 50 years’ imprisonment.

Bell appeals from the denial of his motion for new trial, arguing that (1) his trial

counsel rendered ineffective assistance of counsel by failing to impeach a witness;

(2) the indictment failed to properly allege that he knowingly assaulted a public safety

officer; and (3) the trial court committed plain error in instructing the jury on

voluntary manslaughter. For the reasons that follow, we affirm.
      Viewed in the light most favorable to the verdicts,1 the record shows that

Letron Bell and Lisa Bell were married and that Lisa had four children, two of whom

she shared with Bell. On the morning of January 21, 2018, Lisa sent her mother a text

message telling her that Bell had choked her on the previous night and that she was

going to stay with a friend. Her mother responded to the text message and told Lisa

that she had called the police and that they were on their way.2

      Joey McClendon from the Rockdale County Sheriff’s Office arrived at the

Bells’ home and parked her vehicle in front of the house. Deputy Robert Burt from

the Rockdale County Sheriff’s Office also arrived on scene at the house. After Deputy

McClendon rang the doorbell of the residence, Lisa opened the door and told Deputy

McClendon that she wanted to leave with her children and that Bell had choked her.

Bell, who had been sitting on a nearby staircase inside the home, told the officer,

“that is bullshit,” and closed the door while holding a gun in his hand.

      Lisa later exited the house and ran past Deputy Burt with Bell “charg[ing]”

behind her. Bell then fired a gunshot in the deputies’ direction, and he continued to




      1
          Jackson v. Virginia, 443 U. S. 307 (99 SCt 2781, 61 LE2d 560) (1979).
      2
          The 911 calls were admitted into evidence and played for the jury.

                                           2
exchange gunfire with Deputy Burt as he fled the area.3 A nearby neighbor heard

“popping noises,” and after stepping outside of her home, she saw Bell chasing Lisa

down a hill. After Lisa reached a shed, the neighbor heard a “pop,” and she saw Lisa

fall to the ground. Another neighbor in the area also heard the sound of gunshots and

saw Bell chasing Lisa, and he flagged down another officer who was in the area. Bell

was arrested on the scene, and Lisa later died due to her injuries from a gunshot

wound.

      Bell was indicted on one count of malice murder (OCGA § 16-5-1), one count

of felony murder (OCGA § 16-5-1), one count of aggravated assault (OCGA § 16-5-

21), two counts of aggravated assault on a public safety officer (OCGA § 16-5-21 (c)

(1)), and three counts of possession of a firearm during the commission of a crime

(OCGA § 16-11-106). The jury convicted Bell of two counts of voluntary

manslaughter as the lesser included offenses of malice murder and felony murder, one

count of aggravated assault, one count of aggravated assault on a public safety

officer, and two counts of possession of a firearm during the commission of a crime,4

      3
       The dash-cam video from McClendon’s vehicle captured the incident and was
admitted into evidence and played for the jury.
      4
        The jury acquitted Bell of one count of aggravated assault on a public safety
officer and the related count of possession of a firearm during the commission of a

                                         3
and the trial court sentenced Bell to 50 years’ imprisonment.5 Bell filed a motion for

new trial, which the trial court denied after a hearing. This appeal followed.

         1. First, Bell argues that his trial counsel rendered ineffective assistance of

counsel by failing to impeach Deputy Burt with a prior statement in which he said

that Bell did not aim the firearm at him during the shooting. We disagree and

conclude that Bell has failed to show that his trial counsel rendered ineffective

assistance in this regard.

         To prevail on a claim of ineffective assistance of counsel, a defendant
         must show that counsel’s performance was deficient and that the
         deficient performance so prejudiced the defendant that there is a
         reasonable likelihood that, but for counsel’s errors, the outcome of the
         trial would have been different. If an appellant fails to meet his or her
         burden of proving either prong of the Strickland6 test, the reviewing
         court does not have to examine the other prong. In reviewing the trial
         court’s decision, we accept the trial court’s factual findings and
         credibility   determinations   unless    clearly erroneous, but       we
         independently apply the legal principles to the facts. Furthermore, there


crime.
         5
       The trial court merged Bell’s voluntary manslaughter convictions and also
merged his aggravated assault conviction for sentencing purposes.
         6
             Strickland v. Washington, 466 U. S. 668 (104 SCt 2052, 80 LEd2d 674)
(1984).

                                            4
      is a strong presumption that the performance of counsel was within the
      wide range of reasonable professional lawyering, and we cannot reach
      a contrary conclusion unless defendant successfully rebuts the
      presumption by clear and convincing evidence. Judicial scrutiny of
      counsel’s performance must be highly deferential.


(Citation omitted). Gay v. State, 351 Ga. App. 811, 817 (2) (833 SE2d 305) (2019).

      Here, Count Four of the indictment charged Bell with aggravated assault on a

public safety officer for discharging his firearm “in the direction of and in the

presence of . . . Robert Burt[.]” During trial, Deputy Burt testified that after Bell

exited the house to run after Lisa, Bell fired a gunshot in his direction and that he and

Bell began to exchange gunfire. In a video recording which captured the moments

immediately following the shooting, Deputy Burt said that he did not think Bell was

aiming his gun at him. At the hearing for Bell’s motion for new trial, Bell’s trial

counsel testified that she was aware of Deputy Burt’s statements on the recording and

that she wanted to impeach Deputy Burt with his recorded statements, but she

misplaced the video.

      We conclude that, assuming that trial counsel was deficient for failing to

impeach Deputy Burt with his statements on the video recording, Bell cannot

demonstrate prejudice from trial counsel’s alleged deficiency. Deputy McClendon

                                           5
testified that she observed Bell and Deputy Burt exchange gunfire as Bell ran through

the yard, which at the very least shows that Bell discharged his firearm in Deputy

Burt’s presence as alleged in the indictment. Additionally, the dash-cam video from

Deputy McClendon’s vehicle that captured the incident was admitted into evidence

and played for the jury. In light of this evidence, Bell cannot show a reasonable

likelihood that, but for trial counsel’s error, the outcome at trial would have been

different. See Taylor v. State, 282 Ga. 693, 696-697 (2) (c) (653 SE2d 477) (2007)

(defendant could not show prejudice from trial counsel’s failure to impeach a witness

with a prior inconsistent statement where there was no reasonable probability that the

difference between the statements would have affected the outcome at trial).

Accordingly, Bell’s ineffective assistance of counsel claim fails.

      2. Next, Bell argues that the indictment was insufficient because it did not

allege the necessary elements for the aggravated assault on a public safety officer

offense. We disagree and conclude that the indictment was not insufficient.

      The sufficiency of an indictment is a question of law that we review de novo.

Strickland v. State, 349 Ga. App. 673, 675 (2) (824 SE2d 555) (2019).

      A general demurrer challenges the validity of an indictment by asserting
      that the substance of the indictment is legally insufficient to charge any


                                          6
      crime. In other words, a general demurrer is essentially a claim that the
      indictment is fatally defective and, therefore, void, because it fails to
      allege facts that constitute the charged crime or any other crime,
      including a lesser included offense of the charged crime. Thus, the true
      test of the sufficiency of an indictment to withstand a general demurrer
      is found in the answer to the question: Can the defendant admit the
      charge as made and still be innocent of any crime? If he can, the
      indictment is fatally defective. On the other hand, if the defendant
      cannot admit all of the facts in each count of the indictment and still be
      innocent of committing any crime, the indictment is legally valid and
      will survive a general demurrer.


(Citations, punctuation, and emphasis omitted.) State v. Wilson, 318 Ga. App. 88, 91-

92 (1) (732 SE2d 330) (2012).

       Under OCGA § 16-5-21, “a person commits the offense of aggravated assault

when he or she assaults with a deadly weapon or with any object, device, or

instrument which, when used offensively against a person, is likely to or actually does

result in serious bodily injury.” (Citation omitted.) Jackson v. State, 347 Ga. App.

199, 202 (1) (b) (818 SE2d 268) (2018). Here, the State alleged that Bell violated

OCGA § 16-5-21 (c) (1), which provides “that an aggravated assault on a public

safety officer occurs when a person knowingly commits the offense of aggravated

assault upon a public safety officer while he or she is engaged in, or on account of the


                                           7
performance, his or her official duties.” (Citation and punctuation omitted.) Id.

Therefore, aggravated assault is a lesser included offense of aggravated assault on a

public safety officer. Wilson, supra, 318 Ga. App. at 95 (1) (c) (i). Additionally,

“[t]his statute has been construed to require that, at the time of the assault, the

defendant must have knowledge that he was assaulting a police officer engaged in the

performance of his official duties.” (Citation and punctuation omitted.) Id. at 89 n.4.

Count 4 of the indictment alleged that Bell

      did unlawfully then and there knowingly assault the person of Robert
      Burt, a public safety officer, with a deadly weapon, a handgun, by
      committing an act which placed said Robert Burt in reasonable
      apprehension of immediately receiving a violent injury, to-wit: by
      discharging said firearm in the direction of and in the presence of said
      Robert Burt, while said officer was engaged in the performance of his
      official duties[.]


(Emphasis supplied.)

      Pretermitting whether the indictment sufficiently charged Bell with assaulting

someone he knew was a public safety officer under OCGA § 16-5-21 (c) (1), Bell

cannot admit to the allegations contained in the indictment and be innocent of

committing the lesser included offense of aggravated assault. Therefore, Count 4 of

the indictment was sufficient to withstand a general demurrer. See Wilson, supra, 318

                                          8
Ga. App. at 95 (1) (c) (i) (holding that the indictment charging the defendant with

aggravated assault on a peace officer was sufficient to withstand a general demurrer

where the defendant could not admit to the allegations in the indictment and be

innocent of committing the lesser included offense of aggravated assault).7

Accordingly, Bell’s claim that indictment was insufficient fails.

      3. Lastly, Bell argues that the trial court committed plain error in instructing

the jury that it was authorized to convict him of malice murder or felony murder. We

disagree and conclude that the trial court did not err in its instructions to the jury.

      Bell concedes that his trial counsel did not object to the alleged improper

instructions during trial.

      Because trial counsel did not object to the jury instructions at trial,
      appellate review of the contentions is precluded unless the contested
      portion of the jury charge constitutes plain error which affects
      substantial rights of the parties. We review for plain error an alleged
      jury-instruction error if the error is properly enumerated and argued on
      appeal.



      7
         Bell’s reliance on Chandler v. State, 204 Ga. App. 816 (421 SE2d 288)
(1992), is misplaced because the issue there concerned the trial court’s failure to
instruct the jury that the State had to prove that the defendant knew that the victim
was a police officer. Id. at 820 (3). Here, however, the trial court correctly charged
the jury that it had to find that Bell knew that the victim was a public safety officer.

                                           9
(Citation omitted.) Gay, supra, 351 Ga. App. at 819 (3). To establish plain error,

      first, there must be an error or defect — some sort of deviation from a
      legal rule — that has not been intentionally relinquished or abandoned,
      i.e., affirmatively waived, by the appellant. Second, the legal error must
      be clear or obvious, rather than subject to reasonable dispute. Third, the
      error must have affected the appellant’s substantial rights, which in the
      ordinary case means he must demonstrate that it affected the outcome of
      the trial court proceedings. Fourth and finally, if the above three prongs
      are satisfied, the appellate court has the discretion to remedy the error
      — discretion which ought to be exercised only if the error seriously
      affects the fairness, integrity or public reputation of judicial
      proceedings. Reversal of a conviction is authorized if all four prongs are
      met. On plain error review, the presence of actual legal error is not
      enough, as the jury instruction in question must have an obvious defect
      rather than a merely arguable defect.


(Citations and punctuation omitted.) Id. at 820 (3).

      Here, the trial court charged the jury with the following instructions: “After

consideration of all the evidence before you, you may be authorized to return a

verdict of guilty of malice murder or felony murder. But before you do that you must

determine whether mitigating circumstances, if any, would cause the offense to be

reduced to voluntary manslaughter.” Bell argues that the trial court erred in charging

the jury in this manner because the instructions ignored or diminished the


                                         10
presumption of innocence, it relieved the State of its burden of proving his guilt

beyond a reasonable doubt, and it amounted to a comment on Bell’s guilt.

      We conclude that Bell has failed to demonstrate that the trial court erred in

charging the jury. Contrary to Bell’s claims, the instructions did not diminish the

presumption of innocence or relieve the State of its burden of proof, and did not

operate as a comment on Bell’s innocence. Instead, the trial court merely instructed

the jury that before it could return a guilty verdict for malice murder or felony

murder, it first had to consider whether mitigating circumstances warranted a guilty

verdict for the lesser offense of voluntary manslaughter. The trial court’s instruction

closely mirrors the pattern jury instruction, which states: “After consideration of all

the evidence, before you would be authorized to return a verdict of guilty of (malice

murder) (felony murder), you must first determine whether mitigating circumstances,

if any, would cause the offense to be reduced to voluntary manslaughter.” Suggested

Pattern Jury Instructions § 2.10.40. The jury was also instructed that Bell was to be

presumed innocent until proven guilty and that the State bore the burden of proof for

each offense. Additionally, the trial court instructed the jury that “no ruling or

comment that the court . . . made during the progress of th[e] [trial] [was] intended

to express any opinion upon the facts of this case, upon the credibility of the

                                          11
witnesses, upon the evidence or upon the guilt or innocence of the defendant.”

Viewed in this context, the trial court’s statement that the jury “may be authorized”

to find Bell guilty of malice murder, felony murder, or voluntary manslaughter was

not a command or a statement that there was sufficient evidence to return a guilty

verdict but was merely a statement reflecting the jury’s discretion in returning its

verdicts. No reasonable jury would have understood the court’s instructions, taken as

a whole, as intimating that the jury should reach a particular verdict or that the

prosecution was relieved of its burden of proof, and Bell has therefore failed to show

error in the trial court’s instructions to the jury.8 See Picklesimer v. State, 353 Ga.

App. 718, 726 (5) (839 SE2d 214) (2020) (“When a jury charge is a correct statement

of law, a defendant cannot satisfy the first two prongs of the plain error test — that

a clear or obvious legal error occurred. Thus, we find no error, much less any plain

error.”) (citation and punctuation omitted). Therefore, Bell’s claim that the trial court

committed plain error in instructing the jury necessarily fails.




      8
        Bell’s reliance on Sales v. State, 296 Ga. 538 (769 SE2d 374) (2015), is
misguided. In that case, the trial judge expressly remarked to the jury that the offenses
had occurred in a particular county, which therefore relieved the State of its burden
of proving venue. Id. at 540-541 (2).

                                           12
      Accordingly, for the reasons stated above, we affirm the trial court’s order

denying Bell’s motion for new trial.

      Judgment affirmed. Mercier, J., and Senior Appellate Judge Herbert E. Phipps,

concur.




                                        13